DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 10-12, and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Claim 2 recites “monitoring a progression of heart failure based on a comparison of the first and second diuretic response profiles” in lines 10-11 which contains subject matter that was not described in the specification. Only paragraphs [0093]-[0097] of the Applicant’s specification disclose the determination of multiple diuretic response profiles for different time periods. However, the paragraphs fail to disclose monitoring a progression of heart failure based on a comparison of the diuretic response profiles. The paragraphs, at most, describe analyzing a single diuretic response profile to determine whether a medication needs to be modified, but fail to contemplate the comparison of multiple profiles in relation to heart failure. Additionally, the claim is directed towards a desired result of “monitoring a progression of heart failure”, but the specification is silent with regards to how the progression of heart failure is monitored. Under MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm or steps/procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm or 
Claims 4 and 12 recite “monitoring a progression of heart failure based on the diuretic response profile” which is subject matter that was not described in the specification. Only paragraphs [0002]-[0005], [0021], [0045], [0087], and [0098] of the Applicant’s specification mention heart failure and its relationship to diuretics, but the paragraphs fail to mention monitoring heart failure in relation to a diuretic response profile. Although the specification describes the determination of whether a medication should be modified or maintained based on the diuretic response profile (¶ [0029]) and the determination of an improvement of the PAP of a user (¶¶ [0030], [0093]), there is no disclosure regarding the use of a response profile for monitoring a progression of heart failure. Additionally, the claim is directed towards a desired result of “monitoring a progression of heart failure”, but the specification is silent with regards to how the progression of heart failure is monitored. Under MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm or steps/procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject 
Claim 10 recites “monitoring a progression of heart failure within the population based on a comparison of the first and second diuretic response profiles” in lines 11-12 which contains subject matter that was not described in the specification. Only paragraphs [0093]-[0097] of the Applicant’s specification disclose the determination of multiple diuretic response profiles for different time periods. However, the paragraphs fail to disclose monitoring a progression of heart failure based on a comparison of the diuretic response profiles. The paragraphs, at most, describe analyzing a single diuretic response profile to determine whether a medication needs to be modified, but fail to contemplate the comparison of multiple profiles in relation to heart failure. Additionally, the claim is directed towards a desired result of “monitoring a progression of heart failure”, but the specification is silent with regards to how the progression of heart failure is monitored. Under MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm or steps/procedure for performing the claimed function in sufficient detail such that one of 
Claim 11 is rejected by virtue of its dependence from claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-13, 15-19, 23-24, 29-31, 33, 39-54 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of Claims 1 and 9 is as follows: 
Step 1: Claims 1 and 9 are drawn to methods, which are processes. 
Step 2A, Prong One: Claims 1 and 9 recite abstract ideas. 
Claim 1 recites:
obtaining a first pulmonary artery pressure (PAP) measurement of the patient at time (t-1), wherein time (t1) is prior to the patient taking at least one medication, wherein the medication includes at least one diuretic;
recording the first PAP measurement taken at time (t1
obtaining a second PAP measurement of the patient at time (t2), wherein time (t2) is subsequent to time (t-1) and after the patient has taken the medication, wherein time (t2) is based on a half-life of the at least one diuretic; 
recording the second PAP measurement taken at time (t2); and 
determining the diuretic response profile based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic.
Claim 9 recites:
obtaining first pulmonary artery pressure (PAP) measurements of the population, wherein the population includes more than one patient, at time (t1), wherein time (t1) is prior to the patients in the population taking at least one medication, wherein the medication includes at least one diuretic;
recording the first PAP measurement taken at time (t1);
obtaining second PAP measurements of the population at time (t2), wherein time (t2) is subsequent to time (t-1) and after the patients has taken the medication, 
recording the second PAP measurements taken at time (t2), wherein time (t2) is based on a half-life of the at least one diuretic;
determining the diuretic response profile of the population based on the first and second PAP measurements of the population, the diuretic response profile indicating a diuretic response of the population to the at least one diuretic.
October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50). Accordingly, the claims recite an abstract idea.
Step 2A, Prong Two: The judicial exceptions of claims 1 and 9 are not integrated into a practical application. The claim recites additional elements of:
[A1]: obtaining, from a sensor, PAP measurements;
[B1]: an inherent administration of at least one diuretic;
[C1]: a processor implementing the obtaining, recording, and determining steps.
These elements [A1]-[C1] of claims 1 and 9 do not integrate the exception into a practical application of the exception.  These elements merely (1) add the words “apply it” (or an equivalent) with the judicial exception; (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the 
The additional element [A1] of obtaining PAP measurements from a sensor is recited at a high level of generality (i.e., as a general means of collecting and recording PAP measurements), and amounts to mere data gathering, which is a form of insignificant extra-solution activity - see MPEP 2106.05(g). 
The additional element [B1] of the administering at least one diuretic is merely extra-solution activity or a field of use that is performed in order obtain data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. The administration is an extra-solution activity or field of use and is not a practical application. Section III, subsection (C) (iii) of the October 2019 Update on Subject Matter Eligibility. Also see MPEP 2106.05(h). 
The additional elements [C1] of utilizing a processor to implement the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and recording data and determining a diuretic response profile) such that it amounts no more than mere instructions to apply the exception using a generic computer component - see MPEP 2106.05(f).
 Accordingly, each of the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claims 1 and 9 do not recite additional elements that amount to significantly more than the judicial exception itself. 
commercially available (Introduction: Paragraph 3). Such a disclosure indicates that the acquisition of PAP measurements from sensors are well-understood, routine, and conventional. 
The additional element [B1] of administering at least one diuretic is merely insignificant extrasolution activity or a field of use (e.g., mere data gathering in conjunction with the abstract idea or simply displaying the results of the algorithm). This administration of the at least one medication is performed in order obtain data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. Section III, subsection (C) (iii) of the October 2019 Update on Subject Matter Eligibility. Furthermore, such a step is well-understood, routine, and conventional, as is evidenced by “Use of diuretics in cardiovascular disease: (2) hypertension” (Hereinafter referred to as “Shah”) (previously cited). Shah discloses that diuretics (and their administration) has been used effectively to treat millions of hypertensive patients during the past four 
The additional element [C1] of a processor for implementing the steps amounts to simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired 

Claims 2, 4-5, 7-8, 31, and 39-43 depend from claim 1, and recite the same abstract idea as claim 1. 
Claims 10-13, 15-16, and 44-46 depend from claim 9, and recite the same abstract idea as claim 9. 
Step 2A Prong Two: claims 2, 4-5, 7-8, 10-13, 15-16, 31-32, and 35-36 do not integrate the judicial exception into a practical application.
Claim 2 and 10 recite (A) “performing the obtaining, recording and determining operations to obtain the first diuretic response profile”; (B) “modifying the medication”; (C) “repeating the obtaining, recording and determining operations”; (D) determining a second diuretic response profile”; and (E) “monitoring a progression of heart failure” which do not integrate the exception into a practical application of the exception. The elements A-E amount to no more than: (1) further limiting the abstract idea; (2) adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea or simply displaying the results of the algorithm; and/or (3) generally link the use of the judicial exception to a particular technological environment or field of use.  
Claims 4 and 12 recite monitoring a progression of heart failure based on the diuretic response profile, which only further limits the abstract idea (i.e., the particular application of the determined diuretic response profile for monitoring the progression of heart failure. Therefore, the abstract idea is not integrated into a practical application. 
Claims 5, 7, 11, 13, 16, 31, 39, 41, 43, 44, 46 recite limitations that only further limit the abstract idea (i.e., the claims only recite limitations that further limit the mental process) or further limit the field of use.  
Claims 8 and 15 recite that the sensor is wireless and is configured to be implanted in the patient which does not integrate the exception into a practical application. In particular, this element merely (1) adds the words “apply it” (or an equivalent) with the judicial exception; (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Claims 40, 42, and 45 recite “creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements” which only further limit the mental process. 
Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way. Additionally, the insignificant extrasolution activity or field of use is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality for the same reasons as described above with respect to claims 1 and 9. 
With respect to the wireless and implantable sensor of claims 8 and 15, Heywood discloses that the commercially available PA pressure measurement system is implantable (Page 1510: Introduction: Paragraph 3) and is wireless (Page 1511: 
With respect to the administration of specific diuretics of claims 5 and 13, Shah further discloses that the diuretics which have been used for treating hypertensive patients during the past four decades include thiazide diuretics, loop diuretics, and combinations thereof (Page 271: Left Column). 
 In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

The analysis of Claims 17 and 24 is as follows: 
Step 1: Claims 17 and 24 are drawn to systems, which are machines. 
Step 2A, Prong One: Claims 17 and 24 recite abstract ideas. 
Claim 17 recites:
obtain a first pulmonary artery pressure (PAP) measurement of the patient at time (t-1), wherein time (t1) is prior to the patient taking at least one medication, wherein the medication includes at least one diuretic;
record the first PAP measurement taken at time (t1);
obtain a second PAP measurement of the patient at time (t2), wherein time (t2) is subsequent to time (t-1) and after the patient has taken the medication, wherein time (t2) is based on a half-life of the at least one diuretic; 
record the second PAP measurement taken at time (t2); and 
determine the diuretic response profile based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic.
Claim 24 recites:
obtain first pulmonary artery pressure (PAP) measurements of the population, wherein the population includes more than one patient, at time (t1), wherein time (t1) is prior to the patients in the population taking at least one medication, wherein the medication includes at least one diuretic;
record the first PAP measurement taken at time (t1);
obtain second PAP measurements of the population at time (t2), wherein time (t2) is subsequent to time (t-1) and after the patients has taken the medication, 
record the second PAP measurements taken at time (t2), wherein time (t2) is based on a half-life of the at least one diuretic;
determine the diuretic response profile of the population based on the first and second PAP measurements of the population, the diuretic response 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “utilizing a processor” and a “computer implemented method”, nothing in the claim precludes the above step from practically being performed in the mind. For example, a skilled artisan may read a printout of PAP measurements of patients or a population, determine and memorize specific measurements based on when diuretics are taken, and determine a trend in the PAP measurements. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See the October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50). Accordingly, the claims recite an abstract idea.

Step 2A, Prong Two: The judicial exceptions of claims 17 and 24 are not integrated into a practical application. The claims recite additional elements of:
[A2]: sensors configured to obtain pulmonary artery pressure measurements;
[B2]: obtaining PAP measurements before and after the administration of at least one medication;
[C2]: a database configured to receive the PAP measurements, and recording the PAP measurements; and 
[D2]: a processor implementing the obtaining, recording, and determining steps.

The additional element [A2] of obtaining PAP measurements from a sensor is recited at a high level of generality (i.e., as a general means of collecting and recording PAP measurements), and amounts to mere data gathering, which is a form of insignificant extra-solution activity - see MPEP 2106.05(g). 
The additional element [B2] of the administering at least one diuretic is merely extra-solution activity or a field of use that is performed in order obtain data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. The administration is an extra-solution activity or field of use and is not a practical application. Section III, subsection (C) (iii) of the October 2019 Update on Subject Matter Eligibility. Also see MPEP 2106.05(h). 
The additional elements [C2] and [D2] of utilizing a processor to implement the steps and a database to record measurements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and recording data and determining a diuretic response profile) such that it amounts no 
Accordingly, each of the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claims 17 and 24 do not recite additional elements that amount to significantly more than the judicial exception itself.
The additional element [A2] of obtaining PAP measurements from a sensor is recited at a high level of generality (i.e., as a general means of collecting and storing PAP measurements), and amount to no more than insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea or simply displaying the results of the algorithm. Obtaining PAP measurements from a sensor is well-known routine and conventional, as is evidenced by “Impact of Practice-Based Management of Pulmonary Artery Pressures in 2000 Patients Implanted With the CardioMEMS Sensor” (Hereinafter referred to as “Heywood”). Heywood discloses that PA pressure measurement system (CardioMEMS HF System, St. Jude Medical, Inc, Atlanta, GA) is commercially available (Introduction: Paragraph 3). Such a disclosure indicates that the acquisition of PAP measurements from sensors are well-understood, routine, and conventional. 
The additional element [B2] of administering at least one diuretic is merely insignificant extrasolution activity or a field of use (e.g., mere data gathering in conjunction with the abstract idea or simply displaying the results of the algorithm). This October 2019 Update on Subject Matter Eligibility. Furthermore, such a step is well-understood, routine, and conventional, as is evidenced by “Use of diuretics in cardiovascular disease: (2) hypertension” (Hereinafter referred to as “Shah”) (previously cited). Shah discloses that diuretics (and their administration) has been used effectively to treat millions of hypertensive patients during the past four decades (Page 271: Left Column). Such a disclosure indicates that the administration of diuretics is well-understood, routine, and conventional. 
The additional elements [C2] and [D2] of a processor for implementing the steps and a database to record measurements amount to simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.


Claims 18-19, 23, 33, 47-51 depend from claim 17, and recite the same abstract idea as claim 17. 
Claims 29, 30, and 52-54 depend from claim 24, and recite the same abstract idea as claim 24. 
Step 2A Prong Two: claims 18-19, 23, 29, 30, 33, 47-54 do not integrate the judicial exception into a practical application.
Claim 18 recites (A) “obtaining at least a third PAP measurement”; (B) “a modification”; (C) “update the second diuretic response profile”.
Claim 19 recites “a medication modification”.
Claims 23 and 30 recites the sensors are wireless and configured to be implanted.
Claim 29 recites “time (t2) is from 30 minutes to 24 hours after the population has taken the medication”.
Claims 33 recites “the diuretic response profile indicates a temporal response”.
Claim 47 recites “time (t2) is from 30 minutes to 48 hours after the patient has taken the medication”.
Claims 48, 50, 53 recite “at least one of a polynomial regression fit, a linear regression, or a non-linear regression”.
Claim 49 recites “repeat the obtain and record operations of the second PAP measurement multiple times”.
Claims 51 and 54 recite “repeat the obtaining and recording of the first and second PAP measurements periodically”
The above elements merely (1) adds the words “apply it” (or an equivalent) with the judicial exception; (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h); and/or (5) further limit the abstract idea (i.e., the claims only recite limitations that further limit the mental process).

Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way. Additionally, the insignificant extrasolution activity or field of use is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality for the same reasons as described above with respect to claims 17 and 24. With respect to the wireless and implantable sensor of claims 23 and 30, Heywood discloses that the commercially available PA pressure measurement system is implantable (Page 1510: Introduction: Paragraph 3) and is 
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-9, 12, 15-18, 23, 31, 33, 41, 43, 46, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155769 A1 (White)(previously cited) in view of US 2008/0294209 A1 (Thompson) (Previously cited) and US 2017/0246086 A1 (Jain)
With regards to claim 1, White teaches a method of determining a diuretic response profile in a patient (¶ [0006]), the method comprising: obtaining, from a sensor, a first pulmonary artery pressure (PAP) measurement of the patient at time (t1) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, prior to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), 1) is prior to the patient taking at least one medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein the medication includes at least one diuretic (Fig. 1 depicts a first treatment of Lasix being applied as therapy, wherein Lasix is a diuretic); recording the first PAP measurement taken at time (t-1-) (Fig. 1 depicts the PAP measurements being recorded in the graph); obtaining, from the sensor, a second a second PAP measurement of the patient at time (t2) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, subsequent to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject); recording the second PAP measurement taken at time (t2) (Fig. 1 depicts the PAP measurements being recorded in the graph); and determining the diuretic response profile in the patient based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic (Fig. 1 depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject).

In a related system for monitoring a patient’s diuresis status, Thompson teaches a processor for performing various processes related to determining patient response to therapy (¶ [0053] and Fig. 4 disclose a processor 420), wherein one of the processes includes trending and/or monitoring a patient’s sensitivity of response to decongestive therapy (Fig. 4 and ¶ [0046] disclose trending at 314). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method of White on the processor as taught by Thompson so as to automate the method and/or provide structure to implement the process. 
Although White discloses the generation of a real-time pressure waveform and subsequent processing of the waveform for determining PAP values (¶¶ [0052]-[0053]), White does not teach that the time (t2) is based on the half-life of the at least one diuretic.   
In a related system for taking medication-related measurements, Jain teaches providing diuretics for influencing a user’s blood pressure (¶ [0105]), biological markers determined from sensor data may include blood pressure (¶ [0050]), and that their system is capable of marking a time period that starts with a dose time for a medication, determining an end time of the period which corresponds to or equals the half-life of the medication, and determines whether a detected change in the biological marker regulated by the medication occurs within that time period (¶ [0088]; also see ¶¶ [0089]-[0090] with regards to measurements of the biological marker based on the half-life). It would have been obvious for one of ordinary skill in the art before the 
With regards to claim 4, the above combination teaches or suggests monitoring a progression of heart failure based on the diuretic response profile (¶ [0021] of White discloses assessing heart failure resulting from PAH; also see ¶ [0092]). 
With regards to claim 7, the above combination teaches or suggests that the first and second PAP measurements obtained include at least one of a mean PAP measurement, a diastolic PAP measurement, a systolic measurement, and combinations thereof (¶ [0053] of White discloses reading systolic PAP, mean PAP, and diastolic PAP).  
With regards to claim 8, the above combination teaches or suggests that the sensor is wireless and is configured to be implanted in the patient (¶¶ [0049], [0051] of White disclose that the sensor is wireless).  
With regards to claim 9, White teaches a method of determining a diuretic response profile in a patient, the method comprising: obtaining, from a sensor, a first pulmonary artery pressure (PAP) measurement of the patient at time (t1) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, prior to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t1) is prior to the patient taking at least one medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein the medication includes at least one diuretic (Fig. 1 depicts a first treatment of Lasix being applied as therapy, wherein Lasix is a diuretic); recording the first PAP measurement taken at time (t-1-) (Fig. 1 depicts the PAP measurements being recorded in the graph); obtaining, from the sensor, a second a second PAP measurement of the patient at time (t2) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, subsequent to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject); recording the second PAP measurement taken at time (t2) (Fig. 1 depicts the PAP measurements being recorded in the graph); and determining the diuretic response profile in the patient based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic (Fig. 1 depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject).
	White further teaches the selection of one or more additional subjects to determine the effects of the therapeutic agent (¶ [0029]) and the evaluation of the progress or outcome in PAH subjects in relation to population-dependent characteristics such as age, weight and concurrent drug administration or drug-drug interaction (¶ [0030]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by White to incorporate the determination of a diuretic response profile for a population of subjects as taught in ¶¶ [0029]-[0030] of White. The motivation would have been to identify how population-specific characteristics such as age, weight, and concurrent drug administration parameters affect the efficacy of the diuretics, thereby creating a more complete diagnostic analysis of the diuretic.
White is silent regarding whether the method is a computer implemented method which utilizes a processor to perform the method. 
In a related system for monitoring a patient’s diuresis status, Thompson teaches a processor for performing various processes related to determining patient response to therapy (¶ [0053] and Fig. 4 disclose a processor 420), wherein one of the processes includes trending and/or monitoring a patient’s sensitivity of response to decongestive therapy (Fig. 4 and ¶ [0046] disclose trending at 314). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method of White on the processor as taught by Thompson so as to automate the method and/or provide structure to implement the process. 
2) is based on the half-life of the at least one diuretic.   
In a related system for taking medication-related measurements, Jain teaches providing diuretics for influencing a user’s blood pressure (¶ [0105]), biological markers determined from sensor data may include blood pressure (¶ [0050]), and that their system is capable of marking a time period that starts with a dose time for a medication, determining an end time of the period which corresponds to or equals the half-life of the medication, and determines whether a detected change in the biological marker regulated by the medication occurs within that time period (¶ [0088]; also see ¶¶ [0089]-[0090] with regards to measurements of the biological marker based on the half-life). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intervals of the PAP measurements of White to incorporate that there is at least one PAP measurement based on the half-life of the medication as taught by Jain. The motivation would have been to provide an analysis for to facilitating the chronotherapeutic adjustment of the medication regimen of the user based on the half-life of the medications taken (¶ [0097] of Jain). 
With regards to claim 12, the above combination teaches or suggests monitoring a progression of heart failure based on the diuretic response profile (¶ [0021] of White discloses assessing heart failure resulting from PAH; also see ¶ [0092] of White). 
With regards to claim 15, the above combination teaches or suggests that the sensors are wireless and are configured to be implanted in the patients of the population (¶¶ [0049], [0051] of White).  
With regards to claim 16, the above combination teaches or suggests the population includes a class of patients, wherein the class of patients includes more than one patient Serial No. 15/803,580Page 4 of 15A17P1016USO (013-394US1)having at least one of the same or similar sex, gender, race, ethnicity, age, disease-type, physiological disorder, physical traits, co-morbidities, ejection fractions, CRT device recipients, valve recipients, body mass indexes (BMI), and combinations thereof (¶ [0030] of White which discloses the subjects at least having PAH, which is a same disease type)  
With regards to claim 17, White teaches a system of determining a diuretic response profile in a patient (¶ [0002]), the system comprising: a sensor configured to obtain a pulmonary artery pressure (PAP) measurement in the patient (¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject); and a method for operating the sensor comprising: obtaining, from a sensor, a first pulmonary artery pressure (PAP) measurement of the patient at time (t1) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, prior to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein time (t1) is prior to the patient taking at least one medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein the medication includes at least one diuretic (Fig. 1 depicts a first treatment of Lasix being applied as therapy, wherein Lasix is a diuretic); recording the first PAP measurement taken at time (t-1-) (Fig. 1 depicts the PAP measurements being recorded in the graph); obtaining, from the sensor, a second a second PAP measurement of the patient at time (t2) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, subsequent to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject); recording the second PAP measurement taken at time (t2) (Fig. 1 depicts the PAP measurements being recorded in the graph); and determining the diuretic response profile in the patient based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic (Fig. 1 depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject).
	White is silent regarding a database configured to receive the PAP measurement from the device; and White is silent regarding whether the method is a computer implemented method which utilizes a processor to perform the method. 
(¶¶ [0050]-[0053] and Fig. 4 disclose an external system interface 410 configured to receive sensor data from PIMD 406 and communicate the data to the user) and a processor for performing various processes related to determining patient response to therapy (¶ [0053] and Fig. 4 disclose a processor 420), wherein one of the processes includes trending and/or monitoring a patient’s sensitivity of response to decongestive therapy (Fig. 4 and ¶ [0046] disclose trending at 314). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method of White with the database and processor as taught by Thompson so as to arrive at the claimed invention. The motivation would have been to automate the method and/or provide structure to implement the process. 
Although White discloses the generation of a real-time pressure waveform and subsequent processing of the waveform for determining PAP values (¶¶ [0052]-[0053]), White does not teach that the time (t2) is based on the half-life of the at least one diuretic.   
In a related system for taking medication-related measurements, Jain teaches providing diuretics for influencing a user’s blood pressure (¶ [0105]), biological markers determined from sensor data may include blood pressure (¶ [0050]), and that their system is capable of marking a time period that starts with a dose time for a medication, determining an end time of the period which corresponds to or equals the half-life of the medication, and determines whether a detected change in the biological marker regulated by the medication occurs within that time period (¶ [0088]; also see ¶¶ [0089]-[0090] with regards to measurements of the biological marker based on the half-life). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intervals of the PAP measurements of White to incorporate that there is at least one PAP measurement based on the half-life of the medication as taught by Jain. The motivation would have been to provide an analysis for to facilitating the chronotherapeutic adjustment of the medication regimen of the user based on the half-life of the medications taken (¶ [0097] of Jain). 
With regards to claim 18, the above combination teaches or suggests that the processor is configured to obtain at least a third PAP measurement after the patient has taken the medication based on a modification that includes at least one of changing a medication type, adjusting a medication amount, withdrawing the medication or combinations thereof (Fig. 1 of White depicts at least changing a medication type from Lasix to Metolazone and adjusting a medication amount of Metolazone from 5 mg to 2.5 mg and measuring PAP afterwards; also see ¶¶ [0025]-[0026])  and update the diuretic response profile based on the third PAP measurement (Fig. 1 of White depicts at least obtaining and recording at least a third PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount).  
With regards to claim 23, the above combination teaches or suggests that the sensor is wireless and is configured to be implanted in the patient (¶¶ [0049], [0051] of White).  
With regards to claim 31, the above combination teaches or suggests that the diuretic response profile indicates a temporal response of the patient to the at least one diuretic between the time (ti) and the time (t2) (Fig. 1 of White depicts a graph which indicates the temporal response of the patient to the diuretic in relation to time points before and after the administration of the diuretic).
With regards to claim 33, the above combination teaches or suggests that the diuretic response profile indicates a temporal response of the patient to the at least one diuretic between the time (ti) and the time (t2) (Fig. 1 of White depicts a graph which indicates the temporal response of the patient to the diuretic in relation to time points before and after the administration of the diuretic).
With regards to claim 41, the above combination teaches or suggests repeating the obtaining and recording of the second PAP measurement multiple times during the half-life of the at least one diuretic to obtain a corresponding multiple data points, from which the diuretic response profile is determined (Fig. 1 of White depicts at repeating PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount; see ¶¶ [0080]-[0090] of Jain, wherein ¶ [0080] discloses that the sensor data is monitored continuously and ¶ [0088] disclose that the time period of monitoring is based on the half-life of the medication). 
	With regards to claim 43, the above combination teaches or suggests repeating the obtaining and recording of the first and second PAP measurements periodically over at least one week (Fig. 1 of White depicts monitoring of PAP over at least one week) in accordance with the patient taking the medication at least daily to obtain (¶ [0103] of White discloses that the dose administrations may be daily; Fig. 1 of White depicts multiple data points), from which the diuretic response profile is determined (Fig. 1 of White depicts the PAP progression over the course of at least one week).
	With regards to claim 46, the above combination teaches or suggests repeating the obtaining and recording of the first and second PAP measurements periodically over at least one week (Fig. 1 of White depicts monitoring of PAP over at least one week) in accordance with at least a portion of patients in the population taking the medication at least daily to obtain multiple data points (¶ [0103] of White discloses that the dose administrations may be daily; Fig. 1 of White depicts multiple data points), from which the diuretic response profile is determined (Fig. 1 of White depicts the PAP progression over the course of at least one week).
With regards to claim 49, the above combination teaches or suggests repeating the obtaining and recording of the second PAP measurement multiple times during the half-life of the at least one diuretic to obtain a corresponding multiple data points, from which the diuretic response profile is determined (Fig. 1 of White depicts at repeating PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount; see ¶¶ [0080]-[0090] of Jain, wherein ¶ [0080] discloses that the sensor data is monitored continuously and ¶ [0088] disclose that the time period of monitoring is based on the half-life of the medication). 
With regards to claim 51, the above combination teaches or suggests repeating the obtaining and recording of the first and second PAP measurements periodically over (Fig. 1 of White depicts monitoring of PAP over at least one week) in accordance with the patient taking the medication at least daily to obtain multiple data points (¶ [0103] of White discloses that the dose administrations may be daily; Fig. 1 of White depicts multiple data points), from which the diuretic response profile is determined (Fig. 1 of White depicts the PAP progression over the course of at least one week).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 1 above, and in view of US 7,848,793 B1 (Shelchuk) (previously cited).
With regards to claim 2, the above combination teaches or suggests performing the obtaining, recording and determining operations to obtain the first diuretic response profile over a first time period (Fig. 1 of White discloses monitoring a PAP measurements before and after Lasix administration); during a second time period, modifying the medication taken by the patient, wherein the modification includes at least one of changing a medication type, adjusting a medication amount, withdrawing the medication, and combinations thereof (Fig. 1 of White depicts at least changing a medication type from Lasix to Metolazone and adjusting a medication amount of Metolazone from 5 mg to 2.5 mg; also see ¶¶ [0025]-[0026]), repeating the obtaining, recording, and determining operations after the patient has taken the medication based on the modification, and updating the diuretic response profile based on the PAP measurements for the second time period (Fig. 1 of White depicts at least obtaining and recording at least a third PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount).  
Although White discloses comparison of the PAP trends with a standard PAP value (¶ [0032]), the above combination is silent with regards to determining a second diuretic response profile based on the third PAP measurement for the second time period; and monitoring a progression of heart failure based on a comparison of the first and second diuretic response profiles. 
In a related system for quantifying hemodynamic response to treatments, Shelchuk discloses providing a hemodynamic evaluation during first and second time periods, and monitoring a progression of heart failure based on a comparison of the first and second hemodynamic evaluations (Col. 14, lines 44-62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparison of the PAP trends of White, based on the teachings of Shelchuk, to incorporate the determination of a second trend in a second time period and monitoring a progression of heart failure based on a comparison of the diuretic response profiles. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 1 above, and evidenced by “Combination of Loop Diuretics with Thiazide-Type Diuretics in Heart Failure” (Jentzer) (Previously cited)
With regards to claim 5, the above combination teaches or suggests that the at least one diuretic includes at least one of a loop diuretic, a thiazide diuretic, a (Fig. 1 of White depicts Lasix and Metolazone being applied. The Examiner notes that the Lasix is the brand name of Furosemide).  
Jentzer further teaches that Furosemide is a loop diuretic and that Metolazone is a thiazide-type diuretic (Jentzer: Page 1529: Table 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 9 above, and in view of Shelchuk
With regards to claim 10, the above combination teaches or suggests performing the obtaining, recording and determining operations to obtain a first diuretic response profile of the population over a first time period (Fig. 1 of White discloses monitoring a PAP measurements before and after Lasix administration; also see 103 analysis with regards to the population of White); during a second time period, modifying the medication taken by the population, wherein the modification includes at least one of changing a medication type, adjusting a medication amount, withdrawing the medication, and combinations thereof (Fig. 1 of White depicts at least changing a medication type from Lasix to Metolazone and adjusting a medication amount of Metolazone from 5 mg to 2.5 mg; also see ¶¶ [0025]-[0026]), repeating the obtaining, recording, and determining operations after the population has taken the medication based on the modification, and updating the diuretic response profile based on the third PAP measurement (Fig. 1 of White depicts at least obtaining and recording at least a third PAP measurement, and updating the graph of the PAP progression in response to the adjustment of the medication amount).  

In a related system for quantifying hemodynamic response to treatments, Shelchuk discloses providing hemodynamic evaluations during first and second time periods, and monitoring a progression of heart failure based on a comparison of the first and second hemodynamic evaluations (Col. 14, lines 44-62). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the comparison of the PAP trends of White, based on the teachings of Shelchuk, to incorporate the determination of a second trend in a second time period and monitoring a progression of heart failure based on a comparison of the diuretic response profiles. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson, Jain, and Shelchuk, as applied to claim 10 above, and in view of Jentzer.
	With regards to claim 11, the above combination is silent regarding whether modifying the medication includes combining the at least one diuretic with at least one other diuretic. 
(Page 1529: Combination Diuretic Therapy to Overcome Resistance to LD section), wherein the use of combined diuretics augments diuresis. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of the medication as taught by White to incorporate combining diuretics as taught by Jentzer. The motivation would have been to increase the diuresis effect of the diuretic, so that hypovolemia and/or edema is better modulated. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 9 above, and evidenced by Jentzer.
With regards to claim 13, the above combination teaches or suggests that the at least one diuretic includes at least one of a loop diuretic, a thiazide diuretic, a potassium-sparing diuretic, a mineralocorticoid receptor antagonist, and combinations thereof (Fig. 1 of White depicts Lasix and Metolazone being applied. The Examiner notes that the Lasix is the brand name of Furosemide).  
Jentzer further teaches that Furosemide is a loop diuretic and that Metolazone is a thiazide-type diuretic (Jentzer: Page 1529: Table 1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 18 above, and in view of Jentzer.
	With regards to claim 19, the above combination teaches the processor is configured to obtain the third PAP measurement after a medication modification (see 
	In the same diuretics field of endeavor, Jentzer teaches the use of combined therapy (Page 1529: Combination Diuretic Therapy to Overcome Resistance to LD section), wherein the use of combined diuretics augments diuresis. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modification of the medication as taught by White to incorporate combining diuretics as taught by Jentzer so as to arrive at the claimed invention. The motivation would have been to increase the diuresis effect of the diuretic, so that hypovolemia and/or edema is better modulated. Additionally or alternatively, the motivation would have been to observe the effects of the medication modification so as to arrive at a more complete diagnostic analysis of the patient. 

Claims 24, 29, 30, 52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson, Jain, and US 2013/0274705 A1 (Burnes) (previously cited), and evidenced by “Diuretic therapy” (Brater)
With regards to claim 24, White teaches a system of determining a diuretic response profile in a patient (¶ [0002]), the system comprising: a sensor configured to obtain a pulmonary artery pressure (PAP) measurement in the patient (¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject); and a method for operating the sensor comprising: obtaining, from a sensor, a first pulmonary artery pressure (PAP) measurement of the patient at time (t1) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, prior to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein time (t1) is prior to the patient taking at least one medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject prior to administration of a first treatment of Lasix to the subject), wherein the medication includes at least one diuretic (Fig. 1 depicts a first treatment of Lasix being applied as therapy, wherein Lasix is a diuretic); recording the first PAP measurement taken at time (t-1-) (Fig. 1 depicts the PAP measurements being recorded in the graph); obtaining, from the sensor, a second a second PAP measurement of the patient at time (t2) (¶ [0024] discloses measuring at least one hemodynamic value, such as PAP values of the subject, subsequent to administration of the therapeutic agent; Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject; ¶ [0049] discloses that the pulmonary artery pressure values are determined from a wireless sensor implanted in the subject), wherein time (t2) is subsequent to time (t1) and after the patient has taken the medication (Fig. 1 and ¶ [0013] disclose monitoring PAP in a subject subsequent to the administration of the first treatment of Lasix to the subject); recording the second PAP measurement taken at time (t2) (Fig. 1 depicts the PAP measurements being recorded in the graph); and determining the diuretic response profile in the patient based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic (Fig. 1 depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject).
	White further teaches the selection of one or more additional subjects to determine the effects of the therapeutic agent (¶ [0029]) and the evaluation of the progress or outcome in PAH subjects in relation to population-dependent characteristics such as age, weight and concurrent drug administration or drug-drug interaction (¶ [0030]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by White to incorporate the determination of a diuretic response profile for a population of subjects using multiple sensors as taught in ¶¶ [0029]-[0030] of White. The motivation would have been to identify how population-specific characteristics such as age, weight, and concurrent drug administration parameters affect the efficacy of the diuretics, thereby creating a more complete diagnostic analysis of the diuretic.
White is silent regarding whether the method is a computer implemented method which utilizes a processor to perform the method. 
In a related system for monitoring a patient’s diuresis status, Thompson teaches a processor for performing various processes related to determining patient response to therapy (¶ [0053] and Fig. 4 disclose a processor 420), wherein one of the processes (Fig. 4 and ¶ [0046] disclose trending at 314). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method of White on the processor as taught by Thompson so as to automate the method and/or provide structure to implement the process. 
Although White discloses the generation of a real-time pressure waveform and subsequent processing of the waveform for determining PAP values (¶¶ [0052]-[0053]), White does not teach that the time (t2) is based on the half-life of the at least one diuretic.   
In a related system for taking medication-related measurements, Jain teaches providing diuretics for influencing a user’s blood pressure (¶ [0105]), biological markers determined from sensor data may include blood pressure (¶ [0050]), and that their system is capable of marking a time period that starts with a dose time for a medication, determining an end time of the period which corresponds to or equals the half-life of the medication, and determines whether a detected change in the biological marker regulated by the medication occurs within that time period (¶ [0088]; also see ¶¶ [0089]-[0090] with regards to measurements of the biological marker based on the half-life). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intervals of the PAP measurements of White to incorporate that there is at least one PAP measurement based on the half-life of the medication as taught by Jain. The motivation would have been to provide an analysis for to facilitating the chronotherapeutic adjustment of the 
White is silent regarding a database configured to receive and record the PAP measurements from the sensors.
 	In a related system for monitoring pulmonary health, Burnes teaches a control system located in a central facility where data from one or more patients can be acquired and monitored (¶ [0143]), wherein the control system is a database configured to receive and record the PAP measurements (¶ [0143] indicates that the control system receives and stores measurements from the medical device of one or more patients). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination to incorporate the control system as taught by Burnes. The motivation would have been to allow for multiple patients to be monitored by a single system, thereby centralizing the drug administration and monitoring. 
With regards to claim 29, the above combination teaches or suggests that time (t2) is from 30 minutes to 24 hours after the population has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).
With regards to claim 30, the above combination teaches or suggests that the first and second PAP measurements are obtained with wireless sensors implanted in the patients of the population (¶¶ [0049], [0051] of White).  
With regards to claim 52, the above combination teaches or suggests that time (t2) is from 30 minutes to 48 hours after the population has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).
With regards to claim 54, the above combination teaches or suggests repeating the obtaining and recording of the first and second PAP measurements periodically over at least one week (Fig. 1 of White depicts monitoring of PAP over at least one week) in accordance with at least a portion of patients in the population taking the medication at least daily to obtain multiple data points (¶ [0103] of White discloses that the dose administrations may be daily; Fig. 1 of White depicts multiple data points), from which the diuretic response profile is determined (Fig. 1 of White depicts the PAP progression over the course of at least one week).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 1 above, and evidenced by Brater. 
With regards to claim 39, the above combination teaches or suggests that time (t2) is from 30 minutes to 48 hours after the patient has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 1 above, and further in view of US 2017/0020461 A1 (Quinn). 
With regards to claim 40, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 41 above, and further in view of Quinn.
With regards to claim 42, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 9 above, and evidenced by Brater. 
With regards to claim 44, the above combination teaches or suggests that time (t2) is from 30 minutes to 48 hours after the population has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 9 above, and further in view of Quinn.
With regards to claim 45, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
. 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 17 above, and evidenced by Brater. 
With regards to claim 47, the above combination teaches or suggests that time (t2) is from 30 minutes to 48 hours after the population has taken the medication
 (see the above 103 analysis regarding the measurement of the biological marker based on the half-life of Jain; see Table 1 of Page 388 of Brater which discloses that the half-life of the diuretics have a range including 1 hour to 24 hours).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 17 above, and further in view of Quinn.
With regards to claim 48, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a 
In a related system for monitoring biological trends, Quinn discloses that trends can be represented through techniques such as linear regression analysis or other pattern recognition methods (¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson and Jain, as applied to claim 49 above, and further in view of Quinn.
With regards to claim 50, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
(¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Thompson, Jain, and Burnes, as applied to claim 24 above, and further in view of Quinn.
With regards to claim 50, the above combination teaches or suggests that the diuretic response profile is the determination of a trend in PAP measurements (Fig. 1 of White depicts the PAP progression in response to Lasix administration, wherein the PAP progression over time is a diuretic response profile; see ¶ [0006], [0009] of White with regards to the monitoring of the trend of PAP values in order to monitor PAH progression or outcome of the subject; also see ¶¶ [0033], [0034], [0038] of White).
The above combination is silent with regards to whether the determining the diuretic response profile includes creating at least one of a polynomial regression fit, a linear regression, or a non-linear regression of data points corresponding to the first and second PAP measurements.
(¶ [0274]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of the trend of White to incorporate a linear regression as taught by Quinn. The motivation would have been to provide a more accurate analysis for the determination of worsening states (¶ [0274] of Quinn). 

Response to Arguments
Rejections under 35 U.S.C. § 112(a)
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
With regards to claims 2, 4, 10 and 12, the Applicant asserts that “It is respectfully submitted that the person of ordinary skill would readily recognize that multiple diuretic response profiles would necessarily be compared, in order to identify a patient who initially has a positive physical and/or physiological response ‘but after continued intake of the medication’ the patient no longer experiences positive effects’”, and cites paragraphs 3, 19, 21, 24, 26, 28-29 and 9, 46-51, 54-56, 61, and 64. This argument is not persuasive. First, the Examiner asserts the Applicant has provided support that that multiple diuretic response profiles are compared to see if the patient no longer experiences positive effects from the medication, but has not provided evidence that the progression of heart failure was monitored. In fact, no direct correlation between 

Rejections 35 U.S.C. § 101
With respect to independent claims 1 and 9, the Applicant asserts, on page 19 of the Remarks filed 10/11/2021, that the claim limitations cannot be implemented using a pen, pencil, and calculator and do not recite an abstract idea because a sensor is required to collect and record the PAP measurements. This argument is not persuasive. The claims recite abstract ideas in the form of “determining the diuretic response profile based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic” in claim 1 and “determining the diuretic response profile in the population based on the first and second PAP measurements of the population, the diuretic response profile indicating a diuretic response of the population to the at least one diuretic” in claim 9. The determining a diuretic response profile, in the context of these claims, encompasses a user determining a trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper. Therefore, claims 1 and 9 recite an abstract idea. The implementation of a sensor and a processor for gathering the data does not negate the fact that claims 1 and 9 recite abstract ideas. Additionally, the Examiner maintains that the additional element of a sensor for providing PAP measurements is recited at a high level of generality (i.e., a general means for collecting and recording PAP measurements that is no more than a drafting effort designed to monopolize the abstract idea) and amounts to insignificant extra-solution activity e.g., mere data gathering. Additionally, the additional element of a processor for acquiring PAP measurements from the sensor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and recording data) and amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements do not integrate the judicial exception into a practical application for reasons listed in at least pages 12 and 13 of the Non-Final Rejection of 05/25/2021, and the additional elements do not amount to significantly more than the judicial exception itself for reasons listed at least in pages 13-15 of the Non-Final Rejection of 05/25/2021. 
The Applicant further asserts, on pages 19-20 (with respect to claims 1 and 9) and 25-6 (with respect to claims 17 and 24), that the claims include a combination of elements/operations that integrate the claimed invention into a practical application 
The Applicant further asserts, on pages 20-22 (with respect to claims 1 and 9) and 26-27 (with respect to claims 17 and 24), that the pending claims are substantially different from the claims in Electric Power Group, LLC v. Alstrom because a person cannot mentally obtain PAP measurements and mentally convert RF output of the sensor to PAP measurements, and Electric Power Group, LLC v. Alstrom did not include any structure for obtaining PAP measurements, recording PAP measurements, and/or determining a diuretic response profile. This argument is not persuasive because the Applicant’s description of Electric Power Group, LLC v. Alstrom is taken out of context of the rejection. MPEP 2106.05(f) discloses that additional limitations which provide only a result-oriented solution and lack details as to how the computer performed the modifications are equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")). To the extent that the claim Electric Power Group, LLC v. Alstrom is relevant to the claims. 
The Applicant further asserts, on pages 22-23 (with respect to claims 1 and 9) and 27-28 (with respect to claims 17 and 24), that the claims improve the function of a computer as well as improve the function of another technology by providing an improvement in the use of PAP sensors to manage administration of diuretic medication. This argument is not persuasive. The Examiner fails to see how providing diuretic response profiles qualifies as an improvement to the functioning of a computer or upon conventional technology or technological processes. In fact, no improvements to either PAP sensors or the processor are indicated by the specification. 
	The Applicant further asserts, on page 22 (with respect to claims 1 and 9) and 27-28 (with respect to claims 17 and 24), that the combination of claim elements is not well understood, is not routine, and is not a conventional activity because the Office Action relies on a three part combination to reconstruct the claimed subject matter. This argument is not persuasive. The Examiner first notes that the basis for the determination of what is well-understood, routine, and conventional is outlined in MPEP 2106.05(d). MPEP 2106.05(d)(I) recites “The question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible. Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981)” Additionally, MPEP 2106.05(d)(I) recites “an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when 
	With respect to claims 17 and 24, the Applicant asserts, on pages 23-24, that the claims do not recite an abstract idea because the claims resemble the examples listed in MPEP 2106.04(a)(2)(III). The Examiner disagrees. To the extent that the PAP measurements are collected, then analyzed to produce a diuretic response profile, the claims are related to the mental processes of “collecting information, analyzing it, and displaying certain results of the collection and analysis," and/or “comparing BRCA sequences and determining the existence of alterations”, which are listed in MPEP 2106.04(a)(2)(II) as being claims that recite mental processes. 
The Applicant further asserts on page 24 of the Remarks filed 10/11/2021, that the claim limitations cannot be implemented using a pen, pencil, and calculator and do not recite an abstract idea because a sensor is required to collect and record the PAP measurements. This argument is not persuasive. The claims recite abstract ideas in the form of “determine the diuretic response profile of the patient based on the first and second PAP measurements, the diuretic response profile indicating a diuretic response of the patient to the at least one diuretic” in claim 17 and “determine the diuretic response profile of the population based on the first and second PAP measurements of the patients in the population, the diuretic response profile indicating a diuretic response of the population to the at least one diuretic” in claim 24. The limitations, as drafted, are determining a diuretic response profile, in the context of these claims, encompasses a user determining a trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper. Therefore, claims 17 and 24 recite an abstract idea. The implementation of a sensor and a processor for gathering the data does not negate the fact that claims 17 and 24 recite abstract ideas. Additionally, the Examiner maintains that the additional element of a sensor for providing PAP measurements is recited at a high level of generality (i.e., a general means for collecting and recording PAP measurements that is no more than a drafting effort designed to monopolize the abstract idea) and amounts to insignificant extra-solution activity e.g., mere data gathering. Additionally, the additional element a processor for acquiring PAP measurements from the sensor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining and recording data) and amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements do not integrate the judicial exception into a practical application for reasons listed in at least pages 20-21 of the Non-Final Rejection of 05/25/2021, and the additional elements do not amount to significantly more than the judicial exception itself for reasons listed at least in pages 21-24 of the Non-Final Rejection of 05/25/2021. 
The Applicant further asserts on page 29 that claims 2 and 10 include limitations that remove the claims from reciting an abstract idea. This argument is not persuasive because the claims recite “determining a second diuretic response profile” and “monitoring a progression of heart failure” which are abstract ideas.  For example, determining a second diuretic response profile, in the context of these claims, encompasses a user determining another trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper. Additionally, monitoring a progression of heart failure based on the diuretic response profile, in the context of these claims, encompasses a user hypothesizing the status of a heart failure based on a trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper.
The Applicant further asserts, on pages 29-30, that a practical application is integrated into the claims 2 and 10 and that the claims are significantly more than the principle itself because of the additional elements of modifying a patient’s medication then collecting additional PAP measurements. This argument is not persuasive. The Examiner maintains that the elements amount to adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering, and generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) recites that limiting the abstract idea to collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a specific field of use or technological environment does not amount to significantly more than the abstract idea (MPEP 2106.05(h), example vi).
The Applicant further asserts on page 30 that claims 4 and 12 include limitations that remove the claims from reciting an abstract idea. This argument is not persuasive because the claimed limitations only further limit the abstract idea and do not include any additional elements. For example, monitoring a progression of heart failure based on the diuretic response profile, in the context of these claims, encompasses a user 
The Applicant further asserts, on pages 30-31, that a practical application is integrated into the claims 4 and 12 and that the claims are significantly more than the principle itself because of the recitation of monitoring progression of heart failure. This argument is not persuasive. The Examiner maintains that the claimed limitation only further limits the abstract idea and does not include any additional elements. For example, monitoring a progression of heart failure based on the diuretic response profile, in the context of these claims, encompasses a user hypothesizing the status of a heart failure based on a trend in the PAP measurements, which is a mental process that can be performed with the aid of a pen and paper.
The Applicant’s arguments, on page 31, regarding the paragraph bridging pages 16-17 of the Non-Final Rejection is moot because the Examiner maintains that the claimed limitation only further limits the abstract idea and does not include any additional elements.
The Applicant asserts, on pages 31-32 that claims 5 and 13 are even more directly integrated to a practical application and claim significantly more than the principle itself. The Examiner respectfully disagrees. The recitation of the diuretic being a specific type of loop diuretic further limits the field of use of the judicial exception. MPEP 2106.05(h) recites that limiting the abstract idea to collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a specific field of use or technological environment does not amount to significantly more than the abstract idea (MPEP 2106.05(h), example vi). Additionally or 
The Applicant asserts, on page 32, that claim 7 is integrated to a practical application and claim significantly more than the principle itself. The Examiner respectfully disagrees. The use of a specific type of PAP measurement merely limits the field of use of the judicial exception. MPEP 2106.05(h) recites that limiting the abstract idea to collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a specific field of use or technological environment does not amount to significantly more than the abstract idea (MPEP 2106.05(h), example vi). Additionally or alternatively, the use of a specific type of PAP measurement further limits the abstract idea such that the diuretic response profile is limited to describing that of type of PAP measurement, and does not provide a practical application of the abstract idea nor integrate significantly more than the principle itself.
The Applicant asserts, on pages 32-33 that claims 8, 15, 23, and 30 cannot be interpreted to concern an abstract idea, the claims integrate a practical application, and the claims recite more than extra-solution activity. This argument is not persuasive. The wireless sensor implanted in the patient is an additional element that merely (1) adds the words “apply it” (or an equivalent) with the judicial exception; (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally commercially available, which indicates that the implantable sensor was well-known, routine, and conventional. 
The Applicant asserts on pages 33-34 that claim 16 is integrated in a practical application and claims significantly more than a principle because it recites dividing the population in specific classes. This argument is not persuasive. Claim 16 describes the population having a class of patients and does not recite the division of a population in specific classes. Instead, the description of the population merely limits the abstract idea to the extent that it further specifies the relationship of the diuretic response profile to the classes of people in the population. Additionally or alternatively, the use of a specific class of people merely limits the field of use of the judicial exception. MPEP 2106.05(h) recites that limiting the abstract idea to collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a specific field of use or technological environment does not amount to significantly more than the abstract idea (MPEP 2106.05(h), example vi).
The Applicant asserts on pages 34-35 that claims 18 and 19 are integrated in a practical application and claim significantly more than a principle because they recite obtaining further PAP measurements and modifying the medication. This argument is 
The Applicant asserts on pages 35-36 that claim 29 integrates a practical application and claims significantly more than the principle itself because recites taking the PAP measurement within a short period of time after the medication is taken. This argument is not persuasive because the relationship in time between the PAP measurements and the diuretic administration is a component of the abstract idea. The relationship in time further limits the abstract idea such that the diuretic response profile is limited to a specific time frame, and does not provide a practical application of the abstract idea nor integrate significantly more than the principle itself.
The Applicant asserts on page 36 that claims 31 and 33 are patent eligible for reasons set forth above in connection with corresponding independent claims 1 and 17. This argument is not persuasive because claims 1 and 17 are not patent eligible for the reasons set forth above. Additionally, claims 31 and 33 further limit the abstract idea by 
With regards to claims 39-54, the Applicant’s arguments in favor of eligibility are not persuasive for the reasons listed above. Claims 39-54 are not applied to a practical application and do not add substantially more than an abstract idea for the reasons listed in the above rejections under 35 U.S.C. § 101

Prior Art Rejections
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that the Applicant' s arguments are applicable to the current prior art rejections, the Examiner makes the following comments. 
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
The Applicant asserts, on pages 37-39, that the Office is improperly using hindsight to reconstruct the invention of claims 1, 9, and 17 because “White’s patient, who is assessed for pulmonary arterial hypertension, is NOT YET necessarily experiencing heart failure and is NOT YET necessarily taking regular doses of a diuretic medication”. 	This argument is not persuasive. First, the Applicant’s arguments with 

	The applicant asserts, on Page 42, that White’s patient is not even necessarily taking a diuretic, let alone receiving modifications to a diuretic. Shelchuk adds no legitimate reason to change White to monitor something that White is not concerned with. This argument is not persuasive because the patients of White are receiving a diuretic and receiving modifications to a diuretic (Fig. 1 and ¶ [0106] of White depict a patient which are treated with Lasix and then modified to Metolaxone for reduced PAP). 

	The applicant asserts, on Page 43, that White’s patient is not even necessarily taking a diuretic, let alone receiving modifications to a diuretic. Shelchuk and Jentzer add no legitimate reason to change White to monitor something that White is not concerned with. This argument is not persuasive because the patients of White are receiving a diuretic and receiving modifications to a diuretic (Fig. 1 and ¶ [0106] of and then modified to Metolaxone for reduced PAP). 
	The Applicant’s arguments with regards to the dependent claims are not persuasive for at least the reasons set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792